Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because the abstract is greater 150 words.  Correction is required.  See MPEP § 608.01(b).
The IDS, filed May 20, 2019, has been considered.
Claims 1-20, filed May 20, 2019, are examined on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robin Wieruch (Wieruch hereafter, The Road to Graphql, 2018).
Claim 1, Wieruch discloses method comprising:
creating and storing, at a client computer, schema blueprint data comprising a plurality of different service definitions, each of the service definitions composed in a domain specific language (DSL) (page 229, e.g. a client can consume the entire schema, which is composed out of multiple domain-driven microservices), each service definition comprising identification of an endpoint and one or more schema 

generating, based on the schema blueprint data, a combined schema in a graph query language processing system, the combined schema indicating which querying operations and mutating operations (page 223, e.g. queries and mutations) that a graph endpoint of the graph query language (pages 203-204, e.g. It is found by using a GraphQL API endpoint in a browser at http://localhost:8000/graphql. In the application, define your first GraphQL query to see its result…result for the query should this or your defined sample data) processing system can execute (page 229, e.g. assume you have a GraphQL schema you want to modularize based on domains (e.g. user, message). You may end up with two schemas, where each schema matches one type (e.g. User type, Message type). The operation requires merging both GraphQL schemas to make the entire GraphQL schema accessible with your GraphQL server’s API. That’s one of the basic motivations behind schema stitching), the generating the combined schema comprising:

automatically mapping a first resource of a first plurality of digitally stored resources from the endpoint of a first service definition of the plurality of different service definitions to a first field in the combined schema (page 217, e.g. const resolvers = {Query: {users: () => {return Object.values(users);}, user: (parent, { id }) => { return users[id];}, me: (parent, args, { me }) => { return me;); 
automatically mapping a second resource of a second plurality of digitally stored resources from the endpoint of a second service definition of the plurality of different service definitions to a second field in the combined schema (page 217, e.g. messages: () => {return Object.values(messages);}, message: (parent, { id }) => { return messages[id]);


microservice can have its own GraphQL endpoint, where one GraphQL API gateway consolidates all schemas into one global schema, and pages 203-204, e.g. It is found by using a GraphQL API endpoint in a browser at http://localhost:8000/graphql. In the application, define your first GraphQL query to
see its result…result for the query should this or your defined sample data).

Claim 2, Wieruch discloses generating and causing displaying, at the client computer, a digital data display that shows both the first resource and the second resource (page 291, e.g. Using GraphQL, you will almost certainly encounter a feature called pagination for applications with lists of items. Stored user messages in a chat application become long lists, and when the client application request messages for the display).

Claim 3, Wieruch discloses the DSL is an extension of a schema definition language (SDL) (page 6, e.g. GraphQL is a strongly typed query language because it is written in the expressive GraphQL Schema
Definition Language (SDL). Being strongly-typed makes GraphQL less error prone, can be validated
during compile-time and can be used for supportive IDE/editor integrations such as auto-completion
and validation).

Claim 4, Wieruch discloses the endpoint of the first service definition hosts a first server program that is responsive to representational state transfer (REST) calls to an application programming interface (API) implemented by the server program and wherein the endpoint of the second service definition hosts a second server program that is responsive to REST calls to an API implemented by the second server 

Claim 5, Wieruch discloses each service definition of the plurality of different service definitions includes identification of an underlying schema; wherein generating the combined schema includes validating each service definition of the plurality of different service definitions based on each respective underlying schema (page 229, e.g. a client can consume the entire schema, which is composed out of multiple domain-driven microservices, and page 229, e.g. assume you have a GraphQL schema you want to modularize based on domains (e.g. user, message). You may end up with two schemas, where each schema matches one type (e.g. User type, Message type). The operation requires merging both GraphQL schemas to make the entire GraphQL schema accessible with your GraphQL server’s API. That’s one of the basic motivations behind schema stitching).

Claim 6, Wieruch discloses generating the combined schema in the graph query language processing system comprises: generating a first resolver function to resolve the first field in the combined schema with the first resource; generating a second resolver function to resolve the second field in the combined schema with the second resource (page 203, e.g. resolvers are used to return data for fields from the schema. The data source doesn’t matter, because the data can be hardcoded, can come from a database, or from another (RESTful) API endpoint. You will learn more about potential data
sources later. For now, it only matters that the resolvers are agnostic according to where the data
comes from, which separates GraphQL from your typical database query language. Resolvers are
functions that resolve data for your GraphQL fields in the schema. In the previous example, only a
user object with the username “Robin Wieruch” gets resolved from the me field).

Claim 7, Wieruch discloses retrieving the first resource from the endpoint of the first service definition and the second resource from the endpoint of the second service definition comprises: causing executing the first resolver function to resolve the first field in the combined schema with the first resource and causing executing the second resolver function to resolve the second field in the combined schema with the second resource (pages 207-208, e.g. All that’s missing from the new GraphQL query is the resolver, so we’ll add it to the map of resolvers with sample data…All the arguments can be found in the second argument in the resolver function’s signature).

Claim 8, Wieruch discloses the one or more schema definition language elements of each service definition include a query type comprising one or more fields (page 220, e.g. Even though you have default resolver functions or this fine-grained control over the fields by defining your own resolver functions, it is up to you to retrieve the data from a data source.  The developer makes sure every field can be resolved. GraphQL lets you group those fields into one GraphQL query, regardless of the data source); wherein the combined schema aggregates each of the one or more fields of the query type of the one or more schema definition language elements of each service definition into one or more fields of the combined schema (page 5, e.g. defines the perfect use for GraphQL schema stitching, which lets you aggregate all functionalities into one GraphQL schema).

Claim 9, Wieruch discloses the one or more schema definition language elements of the first service definition include a first type comprising one or more fields; 
wherein the one or more schema definition language elements of the second service definition include a second type comprising one or more fields (page 8, e.g. Whether the request was made in a RESTful 
wherein the schema blueprint data includes a mapping of the one or more fields of the first type of the first service definition to be resolved by the one or more fields of the second type of the second service definition (page 217, e.g. const resolvers = {Query: {users: () => {return Object.values(users);}, user: (parent, { id }) => { return users[id];}, me: (parent, args, { me }) => { return me;, and messages: () => {return Object.values(messages);}, message: (parent, { id }) => { return messages[id]).

Claim 10, Wieruch discloses the one or more schema definition language elements of the first service definition include a first type comprising one or more fields, the one or more fields including a scope identifier; wherein generating and submitting the query to the graph endpoint causes the graph endpoint to perform a scope check based on the scope identifier and one or more scopes included in the query (page 76, e.g. the id field in the query returns the identifier for the repository, which you will need to clarify the target repository of your mutation, page 79, e.g. mutation can be sent in the query payload, which we’ll cover later. The variables property is optional, but you need to pass the identifier, page 98, e.g. The identifier can be retrieved by adding the id field to your repository node field in the query. Use the mutate() method on the Apollo Client to send the mutation in a mutation and variables payload.
Claims 11-20, Wieruch discloses a computer system (page 2, e.g. A query language like GraphQL on the server-side and client-side lets the client decide which data it needs by making a single request to the server. Network usage was reduced dramatically for Facebook’s mobile applications as a result, because GraphQL made it more efficient with data transfers. for implementing the above cited method).
CONCLUSION

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152